DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is in response to Application 17168079 filed on 04/15/2021.
Claims 1, 11 and 12 are independent claims. Claims 1-19 have been examined and are pending in this application. This Office Action is made Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claim 11, claim 11 is rejected under 35 U.S.C. 101 as non-statutory, because the claimed invention is directed to a computer program per se. The claimed “computer program” is not stored on any non-transitory computer-readable storage medium. Therefore, the claim is non-statutory. See Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760. it’s suggested that the aforementioned limitations be further amended to “A computer program product comprising a non-transitory memory storing instructions that …” (emphasis added).

Claims 1-2, 4-5, 7-8, 10-13, 15-16 and 18-19 are rejected under 35 U. S. C. 101 as being directed to non-statutory subject matter as being directed to an abstract idea without being integrated into a practical application or significantly more.
Regarding claims 1, 11 and 12, the claim is directed to an abstract idea as reciting the limitations “determining a vulnerability within the software program procedure based on the comparing.” The aforementioned steps are “mental process” as broadly interpreted said steps could be performed in the human mind. Therefore, the claim recites an abstract idea.  
Said abstract idea and/or judicial exception is not integrated into a practical application as the claim does not recite any other active steps that utilize determination result into a practical application.  It’s noted that the claims recite additional elements (i.e., processor/memory, processing system).  However, said additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of detecting or determining operation etc.,) such that it amounts no more than mere instructions to apply the exception or abstract idea using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As mentioned above, although the claims recite additional elements, said elements taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer content distributing functions routinely used in information technology field. See US Application 20210390182, US application 10628286. As discussed above, the additional elements recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using a generic computer component.  Therefore, the claim is directed to non-statutory subject matter.
Regarding dependent claims 2, 4-5, 7-8, 10, 13, 15-16 and 18-19; claims 2, 4-5, 7-8, 10, 13, 15-16 and 18-19 are rejected under 35 U.S.C. 101 as being directed to an abstract idea without being integrated into a practical application or significantly more for the same reason discussed above.  It’s noted that claims 2, 4-5, 7-8, 10, 13, 15-16 and 18-19 recite additional steps, such as “merging, replacing, matching.”  However, said steps are not sufficiently to be consider as integrating an abstract idea into a practical application.  As result claims 2, 4-5, 7-8, 10, 13, 15-16 and 18-19 are also rejected under 35 U.S.C. 101 as being directed to an abstract idea without being integrated into a practical application or significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 10-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (“Iyer,” US 10,628,286, filed on 10/18/2018) in view of Perron et al. (“Perron,” US 9,411,565, published on 08/09/2016)
Regarding Claim 1; 
Iyer discloses a method of symbolic analysis of a software program, the method comprising (Col 10, lines 13-20; the analysis module includes instructions to analyze the source code to identify control flow characteristics of the source code): 
constructing a control flow graph (CFG), of a software program procedure (Col 4, lines 55-61; the characteristics include [] control flow of the program such as function calls, return addresses, and so on. With knowledge of the control flow characteristics, the system can dynamically generate/ update sections of a control flow graph),
the CFG comprising nodes representing basic blocks reachable within the software program procedure, the basic blocks represented as respective functions from a first machine state on entry to a said basic block to a second machine state on exit from that basic block (Col 4, lines 55-65; fig. 5; the characteristics include [] control flow of the program such as function calls, return addresses, and so on. With knowledge of the control flow characteristics, the system can dynamically generate/update sections of a control flow graph [] the control flow system generates/modifies nodes, directed edges, and other aspects of the control flow graph; Col 8, lines 45-50; the graph including nodes that represent segments of code within an associated block/function); 
comparing said function to a rule set identifying one or more vulnerabilities based on one or more effects on the machine state (Col13, lines 54-59; the analysis module identifies which statements of the source code include vulnerabilities by comparing the control flow characteristics with a graph policy. The graph policy defines conditions indicative of security vulnerabilities); and 
determining a vulnerability within the software program procedure based on the comparing (Col13, lines 54-59; the analysis module identifies which statements of the source code include vulnerabilities by comparing the control flow characteristics with a graph policy. The graph policy defines conditions indicative of security vulnerabilities and performance bottlenecks).
Iyer discloses all the limitations as recited above, but do not explicitly disclose simplifying the CFG to a single node representing the software program procedure as a function from an input machine state on entry to the software program procedure to an output machine state on exit from the software program procedure.
However, in an analogous art, Perron discloses splitting register live range system/method that includes:
simplifying the CFG to a single node representing the software program procedure as a function from an input machine state on entry to the software program procedure to an output machine state on exit from the software program procedure (Perron: Col 3, lines 8-14; a program can be represented as a reduced control-flow graph, which is a series of nodes connected to each other. In a reduced control-flow graph, all of the sub-loops of a portion of code may be reduced to a single entity known as a basic block or a node. A pathway may thus be defined as a sequence of nodes. A pathway may run the length of a program if it begins at the program's entry node and ends at the exit node).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Perron with the method/system of Iyer to include simplifying the CFG to a single node representing the software program procedure as a function from an input machine state on entry to the software program procedure to an output machine state on exit from the software program procedure. One would have been motivated to identifying one or more pathways comprising one or more nodes having high register pressure using a backwards data flow in the graph (Perron: abstract).
	
Regarding Claim 2; 
The combination of Iyer and Perron disclose the method according to claim 1, 
Iyer discloses wherein the software program procedure comprises native application compiled code (Iyer: Col 3, lines 10-14; the control flow graph represents execution paths through the program that are comprised of nodes representing blocks of the source code and directed edges between the nodes representing transitions between the blocks; Col 6, lines 58-59; the program refers to compiled machine code that is derived from source code).  

Regarding Claim 3;
The combination of Iyer and Perron disclose the method according to claim 1, 
Iyer discloses wherein constructing the CFG comprises lifting basic blocks from the software program procedure and symbolically executing the basic blocks from the start of the software program procedure to obtain functions representing the basic blocks as symbolic changes of the machine state (Iyer: Col 4, lines 63-65; the control flow system generates/modifies nodes, directed edges, and other aspects of the control flow graph that relate to the newly integrated code segments; Col8, lines 22-25; the graph includes nodes and that correspond with segments/blocks of code from the source code; Col 10, lines 13-20; the analysis module includes instructions to analyze the source code to identify control flow characteristics of the source code. That is, as changes are made within the source code, the analysis module  actively detects the changes in real-time as the changes are occurring, and analyzes the changes in relation to the source code overall to identify control flow characteristics associated therewith).

Regarding Claim 5;
The combination of Iyer and Perron disclose the method according to claim 1, 
Iyer discloses wherein simplifying the CFG comprises at least one of merging basic blocks through symbolic substitution of the respective functions or replacing back edges within the CFG with explicit loop expressions (Iyer: Col 3, lines 10-14; the control flow graph represents execution paths through the program that are comprised of nodes representing blocks of the source code; Col 7, lines7-20; the source code from which the program is compiled is comprised of, for example, functions [] the functions may be nested within one another as sub-functions. Moreover, the functions are generally comprised of a set of statements (e.g., loops) and are typically focused on a particular functionality. That is, each separate function is generally implemented to perform a particular task. Thus, sub-functions implement sub-routines in support of a broader functionality of a parent function).

Regarding Claim 6;
The combination of Iyer and Perron disclose the method according to claim 5, 
Perron discloses wherein, if the CFG contains a call to another procedure, simplifying the CFG comprises recursively processing said other procedure and replacing the call to said other procedure with a function representing a machine state change resulting from said other procedure (Perron: Col 3, lines 7-12; a program can be represented as a reduced control-flow graph, which is a series of nodes connected to each other. In a reduced control-flow graph, all of the sub-loops of a portion of code may be reduced to a single entity known as a basic block or a node; Col 3, lines 50-55; inserting register splitting instructions may include creating for each symbolic register r a new symbolic register, r', that will be used in an H pathway wherever r would normally be used. The register move from r tor' may occur when an r' is created, the information that is stored in r is stored in r', and references to r are replaced by r' in the H pathway).
One would have been motivated to identifying one or more pathways comprising one or more nodes having high register pressure using a backwards data flow in the graph (Perron: abstract).

Regarding Claim 7;
The combination of Iyer and Perron disclose the method according to claim 5, 
Iyer discloses wherein simplifying the CFG comprises replacing return instructions within the CFG with links to respective nodes having a single exit (Iyer: Col 3, lines 10-14; fig. 5; the control flow graph represents execution paths through the program that are comprised of nodes representing blocks of the source code; Col 8, lines 45-50; the graph including nodes that represent segments of code within an associated block/function. The graph represents a loop that includes two separate exit conditions as illustrated by the separate directed edges leading to the exit node).

Regarding Claim 10; 
The combination of Iyer and Perron disclose the method of claim 1,
Iyer discloses wherein the comparing comprises matching the function to one or more rules of the rule set (Iyer: Col13, lines 54-59; the analysis module identifies which statements of the source code include vulnerabilities by comparing the control flow characteristics with a graph policy. The graph policy defines conditions indicative of security vulnerabilities);   
Regarding Claim 11;
This Claim recites a computer program that perform the same steps as method of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

Regarding Claim 12;
This Claim recites a computing device that perform the same steps as method of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

Regarding Claim 13;
This Claim recites a computing device that perform the same steps as method of Claim 2, and has limitations that are similar to Claim 2, thus are rejected with the same rationale applied against claim 2.  

Regarding Claim 14;
This Claim recites a computing device that perform the same steps as method of Claim 3, and has limitations that are similar to Claim 3, thus are rejected with the same rationale applied against claim 3.  
	
Regarding Claim 16;
This Claim recites a computing device that perform the same steps as method of Claim 5, and has limitations that are similar to Claim 5, thus are rejected with the same rationale applied against claim 5.  
Regarding Claim 17;
This Claim recites a computing device that perform the same steps as method of Claim 6, and has limitations that are similar to Claim 6, thus are rejected with the same rationale applied against claim 6.  

Regarding Claim 18;
This Claim recites a computing device that perform the same steps as method of Claim 7, and has limitations that are similar to Claim 7, thus are rejected with the same rationale applied against claim 7.  

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 10,628,286) in view of Perron et al. (US 9,411,565) and further in view of Hamman et al. (“Hamman,” US 10,684,966, filed on 02/21/2019)

Regarding Claim 4; 	
The combination of Iyer and Perron disclose the method according to claim 1, 
The combination of Iyer and Perron disclose all the limitations as recited above, but do not explicitly disclose wherein the functions are side-effect free functions.  
However, in an analogous art, Hamman discloses dataflows system/method that includes:
wherein the functions are side-effect free functions (Hamman: Col 6, lines 64 – Col 7, lines 3; receive an indication of a task or application, specified as a collection of unordered stateless or side-effect-free functions, make inferences regarding the sequencing of the functions and I/O operations to be performed as part of a dataflow of the task or application, and generate a template comprising a graph of nodes representing the functions).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Hamman with the method/system of Iyer and Perron to include wherein the functions are side-effect free functions. One would have been motivated to respective nodes representing the functions and the I/O operations, as well as an indication of the sequencing of execution of the functions and I/O operations (Hamman: abstract).
	

Regarding Claim 15;
This Claim recites a computing device that perform the same steps as method of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4.  


Claims 8-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 10,628,286) in view of Perron et al. (US 9,411,565) and further in view of GAYATRI et al. (“GAYATRI,” AXIOMATIZATION OF IF-THEN-ELSE OVER POSSIBLY NON-HALTING PROGRAMS AND TESTS, published on 2010)
Regarding Claim 8;
The combination of Iyer and Perron disclose the method according to claim 5, 
Perron discloses wherein simplifying the CFG comprises merging branches within the CFG by replacing the branches with a single node comprising an if-then-else function representing a machine state change resulting from the branches (Perron: Col 3, lines 7-12; a program can be represented as a reduced control-flow graph, which is a series of nodes connected to each other. In a reduced control-flow graph, all of the sub-loops of a portion of code may be reduced to a single entity known as a basic block or a node; Col 3, lines 50-55; inserting register splitting instructions may include creating for each symbolic register r a new symbolic register, r', that will be used in an H pathway wherever r would normally be used. The register move from r tor' may occur when an r' is created, the information that is stored in r is stored in r', and references to r are replaced by r' in the H pathway).
The combination of Iyer and Perron disclose function representing a machine state change resulting from the branches as recited above, but do not explicitly disclose an if-then-else function.
However, in an analogous art, GAYATRI discloses if-then-else over possibly non-halting programs system/method that includes:
an if-then-else function (GAYATRI: the sheaf-theoretic representation of sets equipped with an action of a Boolean algebra. This Boolean action was in fact the if-then-else function. This approach was adopted in by Stokes who obtained a representation theorem for the Boolean algebra case of if-then-else algebras)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of GAYATRI with the method/system of Iyer and Perron to include an if-then-else function. One would have been motivated to be one of the fundamental constructs, the conditional expression if-then -else has received considerable importance in programming languages (GAYATRI: page 1).

Regarding Claim 9;
The combination of Iyer and Perron disclose the method according to claim 5, 
Iyer discloses wherein simplifying the CFG comprises initially: performing loop detection on the CFG (Iyer: Col 7, lines 13-17; the functions nested within one another as sub-functions. Moreover, the functions are generally comprised of a set of statements (e.g., loops, I/0 statements, etc.) and are typically focused on a particular functionality); identifying an inner-most loop (Iyer: Col 8, lines 45-50; fig.5; the graph including nodes that represent segments of code within an associated block/function. The graph represents a loop that includes two separate exit conditions as illustrated by the separate directed edges leading to the exit node); iteratively identifying a next inner-most loop in the CFG and repeating said replacing steps until the CFG contains no loops (Iyer: Col 8, lines 45-50; fig.5; the graph including nodes that represent segments of code within an associated block/function. The graph represents a loop that includes two separate exit conditions as illustrated by the separate directed edges leading to the exit node);
  Perron further discloses replacing branches within the loop with a single node comprising an if-then-else function representing a machine state change resulting from the branches (Perron: Col 3, lines 7-12; a program can be represented as a reduced control-flow graph, which is a series of nodes connected to each other. In a reduced control-flow graph, all of the sub-loops of a portion of code may be reduced to a single entity known as a basic block or a node; Col 3, lines 50-55; inserting register splitting instructions may include creating for each symbolic register r a new symbolic register, r', that will be used in an H pathway wherever r would normally be used. The register move from r tor' may occur when an r' is created, the information that is stored in r is stored in r', and references to r are replaced by r' in the H pathway); replacing said loop node with a non-loop node comprising a loop expression representing a machine state change on each iteration of the loop and a loop exit condition (Perron: Col 3, lines 7-12; a program can be represented as a reduced control-flow graph, which is a series of nodes connected to each other. In a reduced control-flow graph, all of the sub-loops of a portion of code may be reduced to a single entity known as a basic block or a node; Col 3, lines 50-55; inserting register splitting instructions may include creating for each symbolic register r a new symbolic register, r', that will be used in an H pathway wherever r would normally be used. The register move from r tor' may occur when an r' is created, the information that is stored in r is stored in r', and references to r are replaced by r' in the H pathway).
The combination of Iyer and Perron disclose loop with a single node as recited above, but do not explicitly disclose an if-then-else function.
However, in an analogous art, GAYATRI discloses if-then-else over possibly non-halting programs system/method that includes:
an if-then-else function (GAYATRI: the sheaf-theoretic representation of sets equipped with an action of a Boolean algebra. This Boolean action was in fact the if-then-else function. This approach was adopted in by Stokes who obtained a representation theorem for the Boolean algebra case of if-then-else algebras)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of GAYATRI with the method/system of Iyer and Perron to include an if-then-else function. One would have been motivated to be one of the fundamental constructs, the conditional expression if-then -else has received considerable importance in programming languages (GAYATRI: page 1).

Regarding Claim 19;
This Claim recites a computing device that perform the same steps as method of Claim 8, and has limitations that are similar to Claim 8, thus are rejected with the same rationale applied against claim 8.  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 


Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.W./Examiner, Art Unit 2439   



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439